        Case 2:17-cv-00843-SU        Document 110   Filed 03/14/19   Page 1 of 2




SHAUN M. PETTIGREW
LILA C. JONES
U.S. Department of Justice
Environment & Natural Resources Division
601 D Street, NW
Washington, D.C. 20004
Phone: (202) 305-3895 (Pettigrew)
        (202) 514-9859 (Jones)
Fax: (202) 305-0506
shaun.pettigrew@usdoj.gov
lila.jones@usdoj.gov


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                PENDLETON DIVISION

GREATER HELLS CANYON COUNCIL and              Case No.: 2:17-CV-00843-SU
OREGON WILD,

              Plaintiffs,
                                              NOTICE OF WITHDRAWAL OF COUNSEL
                                              FOR FEDERAL DEFENDANTS
                     v.
DISTRICT RANGER KRIS STEIN, in her
official capacity as District Ranger of the
Eagle Cap Ranger District, Wallowa-Whitman
National Forest and the UNITED STATES
FOREST SERVICE, an agency of the United
States Department of Agriculture,

              Federal Defendants,

      and
WALLOWA COUNTY,

              Intervenor-Defendant
_____________________________________
        Case 2:17-cv-00843-SU         Document 110        Filed 03/14/19     Page 2 of 2




                        NOTICE OF WITHDRAWAL AS COUNSEL
                            FOR FEDERAL DEFENDANTS

       Pursuant to Local Rule 83-11(b), the United States respectfully provides notice of the

withdrawal of Lila C. Jones as counsel for the Federal Defendants in the above-captioned action.

Ms. Jones will no longer serve with the Natural Resources Section within the Environment and

Natural Resources Division of the United States Department of Justice. Ms. Jones can therefore

no longer serve as counsel for Federal Defendants in this proceeding. Shaun M. Pettigrew will

continue to represent the Federal Defendants in this case as counsel of record on behalf of the

United States in any remaining proceedings.

       Respectfully submitted this 14 day of March 2019,

                                              JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General
                                              U.S. Department of Justice

                                              /s/ Lila C. Jones
                                              LILA C. JONES
                                              New Mexico Bar No. 148098
                                              U.S. Department of Justice
                                              Environment & Natural Resources Division
                                              P.O. Box 7611
                                              Washington, DC 20004
                                              Tel: (202) 305-0484
                                              Fax: (202) 305-0506
                                              lila.jones@usdoj.gov



                                              Counsel for Federal Defendants




                                              2
Notice of Withdrawal of Counsel, Greater Hells Canyon Council v. Stein, et al.
No.: 2:17-CV-00843-SU,
